



Exhibit 10.1
BB&T CORPORATION
2012 INCENTIVE PLAN
LTIP Award Agreement
(Senior Executive)




Name of Participant:
<<First Name>> <<MI>> <<Last Name>>
Grant Date:
February 23, 2016
Performance Period:
January 1, 2016 through December 31, 2018

THIS AGREEMENT (the “Agreement”), made effective as of February 23, 2016 (the
“Grant Date”), between BB&T CORPORATION, a North Carolina corporation (“BB&T”),
and <<First Name>> <<MI>> <<Last Name>>, an Employee (the “Participant”).
RECITALS:
BB&T desires to carry out the purposes of the BB&T Corporation 2012 Incentive
Plan, as it may be amended and/or restated (the “Plan”), by affording the
Participant a long-term incentive compensation opportunity as hereinafter
provided.
In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.    Incorporation of Plan. The rights and duties of BB&T and the Participant
under this Agreement shall in all respects be subject to and governed by the
provisions of the Plan, the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in the Agreement and those
of the Plan, the provisions of the Plan shall govern. Unless otherwise provided
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.
2.    Performance Award. Subject to the terms of this Agreement and the Plan,
BB&T hereby grants the Participant an LTIP Award (the “Award”) in accordance
with the following provisions:
(a)    Performance Period. The performance period (“Performance Period”) for the
Award shall be January 1, 2016 through December 31, 2018.
(b)    Partial Performance Period.
(i)
(1) Death or Disability. If the Participant ceases to be a Participant in the
Plan during the Performance Period due to the Participant’s termination of
employment due to death or Disability, the Participant’s Award for the
Performance Period shall be payable in accordance with this Agreement, based
solely upon the attainment of the Absolute Performance Goal and at least the



LTIP Sr Exec 010615 v.1

--------------------------------------------------------------------------------






Threshold Level of Achievement as provided in Section 2(c) herein, and prorated
to reflect such Participant’s actual number of full months of employment during
the Performance Period; provided that, for the avoidance of doubt, in the case
of a Change of Control, the Performance Period shall end as of the date of the
Change of Control and payment shall be made (for Participants who are not
Employees on the date of the Change of Control), within ninety (90) calendar
days following a Change of Control as provided in Section 5(b) herein,
calculated as provided in Section 2(b)(i)(3) below. For the avoidance of doubt,
the phrase “termination of employment” means a Separation from Service.
(2)    Involuntary Termination Without Cause and Retirement. If the Participant
ceases to be a Participant in the Plan during the Performance Period due to the
Participant’s termination of employment (A) involuntarily by the Company and/or
its Affiliates without Cause, or (B) due to Retirement, the Participant’s Award
for the Performance Period shall be payable in accordance with this Agreement,
based solely upon the attainment of the Absolute Performance Goal and at least
the Threshold Level of Achievement as provided in Section 2(c) herein, and
prorated to reflect such Participant’s actual number of full months of
employment during the Performance Period; provided that, for the avoidance of
doubt, in the case of a Change of Control, the Performance Period shall end as
of the date of the Change of Control and payment shall be made (for Participants
who are not Employees on the date of the Change of Control), within ninety (90)
calendar days following a Change of Control as provided in Section 5(b) herein,
calculated as provided in Section 2(b)(i)(3) below. A termination shall be for
“Cause” if the termination of the Participant’s employment by the Company and/or
its Affiliates is on account of the Participant’s (x) dishonesty, theft or
embezzlement; (y) refusal or failure to perform the Participant’s assigned
duties for BB&T or an Affiliate in a satisfactory manner; or (z) engaging in any
conduct that could be materially damaging to BB&T or its Affiliates without a
reasonable good faith belief that such conduct was in the best interest of BB&T
or any of its Affiliates. The determination of whether termination is for Cause
shall be made by the Administrator (or its designee, to the extent permitted
under the Plan), and its determination shall be final and conclusive. For the
avoidance of doubt, the phrase “termination of employment” means a Separation
from Service.


(3)    Change of Control. If, while the Participant is an Employee, there is a
Change of Control during the Performance Period, the Performance Period shall,
notwithstanding anything to the contrary elsewhere in this Agreement, end upon
the date of the


LTIP Sr Exec 013016 v.1    - 2 -

--------------------------------------------------------------------------------






Change of Control and the Participant’s Award shall be paid within ninety (90)
calendar days following a Change of Control as provided in Section 5(b) herein,
calculated based on the Participant’s base salary received during the shortened
Performance Period (that commenced on January 1, 2016, and ended on the date of
the Change of Control) averaged over the original three (3) year Performance
Period (“Averaged Base Salary”) as follows:
(aa)    the Participant’s Averaged Base Salary shall first be multiplied by the
Participant’s Target % to arrive at a dollar amount (the “Product”);
(bb)     the Product shall then be divided by the number of months in the
shortened Performance Period to arrive at a dollar amount (the “Quotient”);
(cc)     provided that the Absolute Performance Goal of Section 2(c)(i)(aa) is
met for the completed calendar years during such shortened Performance Period
(and if there are no completed calendar years during such shortened Performance
Period, the Absolute Performance Goal of Section 2(c)(i)(aa) shall be deemed to
be met), Participant’s Award shall be the sum of (1) and (2) as follows (and
payable in accordance with Section 5(b) of this Agreement): (1) for completed
calendar year(s) during the shortened Performance Period, an Award amount shall
be calculated by multiplying the Quotient by the number of months in the
completed calendar year(s) and then by the actual Level of Achievement attained
during such completed calendar year(s); and (2) for a partially completed
calendar year in which a Change of Control occurs, an Award amount calculated by
multiplying the Quotient by the number of months in the partially completed
calendar year and then by the Target Level of Achievement.
(ii)
(1)     For purposes of Section 2(b)(i)(3) above, a “Change of Control” will be
deemed to have occurred on the earliest of the following dates: (A) the date any
person or group of persons (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), together with
its affiliates, excluding employee benefit plans of BB&T and its Affiliates, is
or becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) of securities of BB&T representing
thirty percent (30%) or more of the combined voting power of BB&T’s then
outstanding securities; or (B) the date when, as a result of a tender offer or
exchange offer for the purchase of securities of BB&T (other than such an offer
by BB&T for its own securities), or as a result of a



LTIP Sr Exec 013016 v.1    - 3 -

--------------------------------------------------------------------------------






proxy contest, merger, consolidation or sale of assets, or as a result of any
combination of the foregoing, individuals who at the beginning of any
consecutive twelve- (12-) month period during the Performance Period of the
Award constituted BB&T’s Board, plus new directors whose election or nomination
for election by BB&T’s shareholders is approved by a vote of at least two-thirds
of the directors still in office who were directors at the beginning of such
twelve- (12-) month period (collectively, the “Continuing Directors”), cease for
any reason during such twelve- (12-) month period to constitute at least
two-thirds of the members of such board of directors; (C) the date the
shareholders of BB&T approve an agreement for the sale or disposition by BB&T of
all or substantially all of BB&T’s assets within the meaning of Section 409A; or
(D) the date that any one person, or more than one person acting as a group,
acquires ownership of stock of BB&T that, together with stock held by such
person or group constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of BB&T within the meaning of
Section 409A.
(2)    Notwithstanding Section 2(b)(i)(3) and (ii)(1) above, the term “Change of
Control” shall not include any event that is a “Merger of Equals.” For purposes
of the Plan and this Agreement, the term “Merger of Equals” means any event that
would otherwise qualify as a Change of Control if the event (including, if
applicable, the terms and conditions of the related agreements, exhibits,
annexes, and similar documents) satisfies all of the following conditions as of
the date of such event: (A) the Board of BB&T or, if applicable, a majority of
the Continuing Directors has, prior to the change in control event, approved the
event; (B) at least fifty percent (50%) of the common stock of the surviving
corporation outstanding immediately after consummation of the event, together
with at least fifty percent (50%) of the voting securities representing at least
fifty percent (50%) of the combined voting power of all voting securities of the
surviving corporation outstanding immediately after the event shall be owned,
directly or indirectly, by the persons who were the owners, directly or
indirectly, of the common stock and voting securities of BB&T immediately before
the consummation of such event in substantially the same proportions as their
respective direct or indirect ownership immediately before such event of the
common stock and voting securities of BB&T, respectively; (C) at least fifty
percent (50%) of the directors of the surviving corporation immediately after
the event shall be composed of directors who were Directors or Continuing
Directors immediately before the event; and (D) the person who was the Chief
Executive Officer (“CEO”) of BB&T immediately before the event shall be the CEO


LTIP Sr Exec 013016 v.1    - 4 -

--------------------------------------------------------------------------------






of the surviving corporation immediately after the event. If a transaction
constitutes a Merger of Equals, then, notwithstanding the provisions of Section
2(b)(i)(3) and (ii)(1) above, the vesting of the Award will not be accelerated
due to the Merger of Equals, but the Award shall instead continue to vest, if at
all, in accordance with the provisions of Sections 2, 3 and 4 herein.
(c)    Performance Measures for Award. The pre-established three- (3-) year
Performance Period’s Performance Measures (as defined in Section 2(c)(i) below)
applicable to the Award, the Participant’s targeted percentage of the
Participant’s average base salary during the Performance Period (“Participant’s
Target %”), Levels of Achievement, and the potential projected cash payout to
the Participant, based upon the Level of Achievement, are as follows:
(i)
Performance Measures:

(aa)     Absolute Performance Goal: The average return on shareholders’ common
equity for BB&T during the Performance Period determined in accordance with
United States generally accepted accounting principles (“BB&T GAAP ROCE”) must
be at least three percent (3%), and if less than three percent (3%) there will
not be an Award payout.
(bb)     Relative Performance Goal: If the Absolute Performance Goal is
achieved, the next Performance Measure shall be BB&T GAAP ROCE relative to the
average, by company, return on shareholders’ common equity achieved by each
company of the Peer Group during the Performance Period (“Peer Group GAAP
ROCE”).
(ii)
For purposes of the Relative Performance Goal of the Award, there shall be
levels of achievement (“Levels of Achievement”), including, threshold
(“Threshold”), target (“Target”), and maximum (“Maximum”). The Threshold Level
of Achievement shall be a BB&T GAAP ROCE of the twenty-fifth (25th) percentile
of the Peer Group GAAP ROCE; the Target Level of Achievement shall be a BB&T
GAAP ROCE of the fiftieth (50th) percentile of the Peer Group GAAP ROCE; and the
Maximum Level of Achievement shall be a BB&T GAAP ROCE of the sixty-second and a
half (62.5) percentile of the Peer Group GAAP ROCE. The Levels of Achievement
range from the Threshold Level of Achievement to the Maximum Level of
Achievement as illustrated in the Level of Achievement Chart attached hereto as
Exhibit A and made a part hereof.

(iii)
For avoidance of doubt in the interpretation of the Exhibit A Level of
Achievement Chart, there will not be an Award payout if the Threshold Level of
Achievement is not attained for the



LTIP Sr Exec 013016 v.1    - 5 -

--------------------------------------------------------------------------------






Performance Period. If the Threshold Level of Achievement is attained for the
Performance Period, the Award payout to the Participant will be fifty percent
(50%) of the Participant’s Target %. If the Target Level of Achievement is
attained for the Performance Period, the Award payout to the Participant will be
one hundred percent (100%) of the Participant’s Target %. If the Maximum Level
of Achievement is attained for the Performance Period, the Award payout to the
Participant will be one hundred twenty-five percent (125%) of the Participant’s
Target %.
(iv)
The projected Award payout to the Participant, if either the Target Level of
Achievement or if the Maximum Level of Achievement is attained for the
Performance Period, is summarized in the following chart (with certain
assumptions concerning the Participant’s base salary for 2016, 2017 and 2018):

2016 Base
Salary1
2017 Base
 Salary1
2018 Base
 Salary1
Participant’s
Target %
Target Payout (if Target Level of Achievement
 Attained)       
Maximum Payout (if Maximum Level of Achieve-
ment is Attained)2
$________
$________
$________
_______%
$____________
$____________3



(v)
For purposes hereof, the term “Peer Group” means Comerica Incorporated;
Fifth-Third Bancorp; Huntington Bancshares, Incorporated; KeyCorp; M&T Bank
Corporation; PNC Financial Services Group, Inc.; Regions Financial Corporation;
SunTrust Banks, Inc.; U.S. Bancorp; Zions Bancorporation; Wells Fargo & Company;
and Citizens Financial Group, Inc.

3.    Vesting of Award. Subject to the terms of the Plan and the Agreement
(including but not limited to the provisions of Sections 2, 4 and 5 herein), the
Award shall be 100% vested and earned on January 1, 2019, following the December
31, 2018 expiration of the Performance Period. The Administrator has sole
authority to determine whether and to what degree the Award has vested and is
payable and to interpret the terms and conditions of this Agreement and the
Plan.
4.    Forfeiture of Award. Except as may be otherwise provided in the Plan or in
this Agreement (including, without limitation, the provisions of Section 2(b)
herein), in the event that the employment of the Participant with BB&T or an
Affiliate terminates for any reason and the Award has not vested pursuant to
Section 3, then the Award, to the extent not vested as of the Participant’s
termination of employment date, shall be forfeited immediately upon such
termination, and the Participant shall have no further rights with respect to
the Award. The
________________
1.
Solely for illustration purposes, projections assume certain salary increases on
April 1st of each year. Projections do not reflect negative discretion
reductions by the Administrator.

2.
The projected payouts will change based upon the Participant’s actual base
salary for 2016, 2017 and 2018.

3.
Pursuant to the terms of the Plan, in the Administrator’s discretion the Award
may be payable in cash, in shares of Common Stock, or in a combination of both.





LTIP Sr Exec 013016 v.1    - 6 -

--------------------------------------------------------------------------------






Administrator (or its designee, to the extent permitted under the Plan) shall
have sole discretion to determine if a Participant’s rights have terminated
pursuant to the Plan and this Agreement, including but not limited to the
authority to determine the basis for the Participant’s termination of
employment. The Participant expressly acknowledges and agrees that, except as
otherwise provided in this Agreement, the termination of the Participant’s
employment shall result in forfeiture of the Award and any underlying payout to
the extent the Award has not vested as of the Participant’s termination of
employment date.
5.    Award Payout.
(a)    The Award, if at least the Threshold Level of Performance is met, shall
be payable, and paid, in cash, shares of Common Stock, or a combination of cash
and shares of Common Stock, as determined by the Administrator in its sole
discretion.
(b)    Award payout shall, upon vesting of the Award, be made to the Participant
(or in the event of the Participant’s death, to the Participant’s beneficiary or
beneficiaries) in a lump sum within ninety (90) calendar days following the end
of the Performance Period; or if a Change of Control occurs during the
Performance Period, payment shall be made in a lump sum within ninety (90)
calendar days following the Change of Control (provided that if such ninety-
(90-) day period begins in one calendar year and ends in another, the
Participant (or the Participant’s beneficiary or beneficiaries) shall not have
the right to designate the calendar year of payment). Notwithstanding the
foregoing, if the Participant is or may be a Specified Employee, a distribution
due to Separation from Service may not be made until within the thirty- (30-)
day period commencing with the first day of the seventh month following the
month of Separation from Service, or, if earlier, the date of death of the
Participant (with all such payments that otherwise would have been made during
such six- (6-) month period to be made during the seventh month following
Separation from Service), in each case except as may be otherwise permitted
under Section 409A.
6.    No Right to Continued Employment or Service. Neither the Plan, the grant
of the Award, nor any other action related to the Plan shall confer upon the
Participant any right to continue in the employment or service of BB&T or an
Affiliate or affect in any way with the right of BB&T or an Affiliate to
terminate the Participant’s employment or service at any time. Except as
otherwise expressly provided in the Plan or this Agreement or as determined by
the Administrator, all rights of the Participant with respect to the Award shall
terminate upon termination of the employment or service of the Participant with
BB&T or an Affiliate. The grant of the Award does not create any obligation on
the part of BB&T or an Affiliate to grant any further awards. So long as the
Participant shall continue to be an Employee of BB&T or an Affiliate, the Award
shall not be affected by any change in the duties or position of the
Participant.
7.    Nontransferability of Award and Shares. The Award, and any Award payout,
shall not be transferable (including by sale, assignment, pledge or
hypothecation) other than by will or the laws of intestate succession. The
designation of a beneficiary in accordance with Plan procedures does not
constitute a transfer; provided, however, that unless disclaimer provisions are
specifically included in a beneficiary designation form accepted by the
Administrator, no beneficiary of the Participant may disclaim the Award.


LTIP Sr Exec 013016 v.1    - 7 -

--------------------------------------------------------------------------------








8.    Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of BB&T with respect to the grant of
the Award or any related rights, and the Participant hereby waives any rights or
claims related to any such statements, representations or agreements. This
Agreement does not supersede or amend any existing confidentiality agreement,
nonsolicitation agreement, noncompetition agreement, employment agreement or any
other similar agreement between the Participant and BB&T or an Affiliate,
including, but not limited to, any restrictive covenants contained in such
agreements.
9.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to the
principles of conflicts of law, and in accordance with applicable United States
federal laws.
10.    Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be amended or terminated only by the written agreement of the
parties hereto. The waiver by BB&T of a breach of any provision of the Agreement
by the Participant shall not operate or be construed as a waiver of any
subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Section 409A and federal securities laws), and the Participant hereby consents
to any such amendments to the Plan and this Agreement.
11.    Issuance of Shares; Rights as Shareholder. The Participant and the
Participant’s legal representatives, legatees or distributees shall not be
deemed to be the holder of any Shares subject to the Award and shall not have
any voting rights, dividend rights or other rights of a shareholder unless and
until such Shares have been issued to the Participant or them. No Shares subject
to the Award shall be issued at the time of grant of the Award. Shares subject
to the Award shall be issued in the name of the Participant (or, if the
Participant is deceased, in the name of the Participant’s beneficiary or
beneficiaries) as soon as practicable after, and only to the extent that, the
Award has vested and if such distribution is otherwise permitted under the terms
of Section 5 herein. Neither dividends nor dividend equivalent rights shall be
granted in connection with the Award, and the Award shall not be adjusted to
reflect the distribution of any dividends on the Common Stock (except as may be
otherwise provided under the Plan). No dividends on the Shares shall be payable
prior to both (i) the vesting of the Award and (ii) the issuance and
distribution of Shares to the Participant.
12.    Withholding; Tax Matters.
(a)    BB&T or an Affiliate shall report all income and withhold all required
local, state, federal, foreign income and other taxes and any other amounts
required to be withheld by any governmental authority or law from any amount
payable in cash with respect to the Award. Prior to the delivery or transfer of
any shares of Common Stock or any other benefit conferred under the Plan, BB&T
shall require the Participant to pay to BB&T in cash the amount of any tax or
other amount required by any governmental authority to be withheld and paid over
by BB&T or an Affiliate to such authority for the account of such recipient.
Notwithstanding the foregoing, the Administrator may establish procedures to
permit a recipient to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income, employment


LTIP Sr Exec 013016 v.1    - 8 -

--------------------------------------------------------------------------------






and other tax obligations relating to the Award, by electing (the “election”) to
have BB&T withhold shares of Common Stock from any shares of Common Stock to
which the recipient is entitled. The number of shares of Common Stock to be
withheld shall have a Fair Market Value as of the date that the amount of tax to
be withheld is determined as nearly equal as possible to the amount of such
obligations being satisfied. Each election must be made in writing to the
Administrator in accordance with election procedures established by the
Administrator.
(b)    BB&T has made no warranties or representations to the Participant with
respect to the tax consequences (including but not limited to income tax
consequences) related to the Award or the payout, if any, pursuant to the Award,
and the Participant is in no manner relying on BB&T or its representatives for
an assessment of such tax consequences. The Participant acknowledges that there
may be adverse tax consequences with respect to the Award and that the
Participant should consult a tax advisor. The Participant acknowledges that the
Participant has been advised that the Participant should consult with the
Participant’s own attorney, accountant, and/or tax advisor regarding the
decision to enter into this Agreement and the consequences thereof. The
Participant also acknowledges that BB&T has no responsibility to take or refrain
from taking any actions in order to achieve a certain tax result for the
Participant.
13.    Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement are
final and binding on the parties hereto.
14.    Notices. Any and all notices under this Agreement shall be in writing and
sent by hand delivery or by certified or registered mail (return receipt
requested and first-class postage prepaid), in the case of BB&T, to its Human
Systems Division, 200 West Second Street (27101), PO Box 1215, Winston-Salem, NC
27102, attention: Human Systems Division Manager, and in the case of the
Participant, to the last known address of the Participant as reflected in BB&T’s
records.
15.    Severability. The provisions of this Agreement are severable; and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
16.    Compliance with Laws; Restrictions on Award and Shares of Common Stock.
BB&T may impose such restrictions on the Award and any shares of Common Stock
relating to the payout of the Award as it may deem advisable, including without
limitation restrictions under the federal securities laws, federal tax laws, the
requirements of any stock exchange or similar organization and any blue sky,
state or foreign securities laws applicable to such Award or shares of Common
Stock. Notwithstanding any other provision in the Plan or this Agreement to the
contrary, BB&T shall not be obligated to issue, deliver or transfer any shares
of Common Stock, make any other distribution of benefits under the Plan, or take
any other action, unless such delivery, distribution or action is in compliance
with all applicable laws, rules and regulations (including but not limited to
the requirements of the Securities Act). BB&T may cause a restrictive legend or
legends to be placed on any certificate for shares of Common Stock


LTIP Sr Exec 013016 v.1    - 9 -

--------------------------------------------------------------------------------






issued pursuant to the Award in such form as may be prescribed from time to time
by applicable laws and regulations or as may be advised by legal counsel.
17.    Successors and Assigns. Subject to the limitations stated herein and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
Participant and the Participant’s executors, administrators and permitted
transferees and beneficiaries and BB&T and its successors and assigns.
18.    Counterparts, Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.
19.    Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, subject to any applicable laws to the contrary, BB&T may reduce the
amount of any benefit or payment otherwise payable to or on behalf of the
Participant by the amount of any obligation of the Participant to BB&T or an
Affiliate that is or becomes due and payable, and the Participant shall be
deemed to have consented to such reduction; provided, however, that to the
extent Section 409A is applicable, such offset shall not exceed the greater of
Five Thousand Dollars ($5,000) or the maximum offset amount then permitted under
Section 409A.
20.    Adjustment of Award.
(a)    The Administrator shall have authority to make adjustments to the terms
and conditions of the Award in recognition of unusual or nonrecurring events
affecting BB&T or any Affiliate, or the financial statements of BB&T or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules or regulations.
(b)    Notwithstanding anything contained in the Plan or elsewhere in this
Agreement to the contrary, (i) the Administrator, in order to comply with
applicable law (including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act) and any risk management requirements and/or
policies adopted by BB&T, retains the right at all times to decrease or
terminate the Award and payments under the Plan, and any and all amounts payable
under the Plan or paid under the Plan shall be subject to clawback, forfeiture,
and reduction to the extent determined by the Administrator as necessary to
comply with applicable law and/or policies adopted by BB&T; and (ii) in the
event any legislation, regulation(s), or formal or informal guidance require(s)
any compensation payable under the Plan (including, without limitation, the
Award) to be deferred, reduced, eliminated, or subjected to vesting, the Award
shall be deferred, reduced, eliminated, paid in a different form or subjected to
vesting or other restrictions as, and solely to the extent, required by such
legislation, regulation(s), or formal or informal guidance.


LTIP Sr Exec 013016 v.1    - 10 -

--------------------------------------------------------------------------------








21.    Award Conditions.
(a)    Notwithstanding anything in the Plan or this Agreement to the contrary,
to the extent that either (i) the Administrator or the Board of Governors of the
Federal Reserve System determines that any change to the Plan and/or this
Agreement is required, necessary, advisable, or deemed appropriate to improve
the risk sensitivity of the Award, whether by (a) adjusting the Award
quantitatively or judgmentally based on the risk the Participant’s activities
pose to BB&T or an Affiliate; (b) extending the Performance Period for
determining the Award; (c) extending the Performance Period and adjusting for
actual losses or other performance issues; or (d) otherwise as required by the
Administrator or the Federal Reserve System; or (ii) the Administrator or the
United States government (including, without limiting any agency thereof)
determines that any change to the Plan and/or this Agreement is required,
necessary, advisable, or deemed appropriate to comply with any applicable law,
regulation, or requirement; then this Agreement and/or the Award shall be
automatically amended to incorporate such change, without further action of the
Participant, and the Administrator shall provide the Participant notice thereof.
(b)    Notwithstanding anything contained in the Plan or this Agreement to the
contrary, to the extent that either the Administrator or the United States
government (including, without limitation, any agency thereof) determines that
the Award granted to the Participant pursuant to this Agreement is prohibited or
substantially restricted by, or subjects BB&T or an Affiliate to any adverse tax
consequences that BB&T or an Affiliate is not otherwise subject to on the Grant
Date because of, any current or future United States law, any rule, regulation,
or other authority, then this Agreement shall automatically terminate effective
as of the Grant Date and the Award shall automatically be cancelled as of the
Grant Date without further action on the part of the Administrator or the
Participant and without any compensation to the Participant for such termination
and cancellation. The Administrator agrees to provide notice to the Participant
of any such termination and cancellation.


[Signature Page to Follow]


LTIP Sr Exec 013016 v.1    - 11 -

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, this Agreement has been executed in behalf of BB&T and by
the Participant effective as of the Grant Date.


BB&T CORPORATION
      
By:    ______________________________
          
 
PARTICIPANT




   ___________________________________
<<First Name>> <<MI>> <<Last Name>> 









LTIP Sr Exec 013016 v.1    - 12 -

--------------------------------------------------------------------------------






EXHIBIT A
TO
BB&T CORPORATION
2012 INCENTIVE PLAN
LTIP Award Agreement
(Senior Executive)




(January 1, 2016 through December 31, 2018 Performance Period - 2019 Payout)




1.    Absolute Performance Goal: The Absolute Performance Goal is an average
BB&T GAAP ROCE of three percent (3%) for the Performance Period.


2.    Relative Performance Goal: If the Absolute Performance Goal is achieved,
the Award payout for the Performance Period will then be evaluated by the
Administrator against the Peer Group based upon BB&T GAAP ROCE relative to Peer
Group GAAP ROCE pursuant to the following:


Level of Achievement
Percentile Performance
(BB&T GAAP ROCE
Relative to
Peer Group GAAP ROCE)
Payout Percent of
Participant’s Target %
 
 
 
Threshold
25th
50%
 
30th
60%
 
35th
70%
 
40th
80%
 
45th
90%
Target
50th
100%
 
55th
110%
 
60th
120%
Maximum
62.5 or greater
125%





The Administrator has the discretion to decrease Award payouts based on business
factors, including but not limited to, industry conditions, performance relative
to peers, regulatory developments, and changes in capital requirements.


Straight line interpolation will be used to calculate payout percentages not
specifically listed in the “Payout Percent” column above. For performance that
is less than the 25th percentile, the payout percentage is 0%.


LTIP Sr Exec 013016 v.1    A-1